PER CURIAM.
In these consolidated appeals, we affirm the revocation of appellant’s probation except as it relates to the charge of battery in case number 2007-CF-2931. The state correctly concedes that appellant had served the maximum probationary term on the battery charge before the filing of the probation violation affidavit, depriving the trial court of jurisdiction to revoke appellant’s probation on that charge. See Miller v. State, 13 So.3d 174 (Fla. 2d DCA 2009); McAvoy v. State, 760 So.2d 1120 (Fla. 4th DCA 2000). Accordingly, we reverse the revocation of appellant’s probation for battery in case number 2007-CF-2931 and remand with directions that the trial court vacate the revocation order and sentence as to that charge.
AFFIRMED in part; REVERSED in part; and REMANDED with directions.
HAWKES, CLARK, and SWANSON, JJ., concur.